Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Examiner’s Amendment
AMENDMENT
To the Claims:
1. (Currently amended) A synchronization device adapted to synchronize a first node and a second node, wherein the first node supports a first time protocol profile, and the second node supports a second time protocol profile, wherein the synchronization device comprises:
a counter providing a system operating time;
a phase-locked loop circuit providing a clock signal;
a first time protocol stack circuit coupled to the first node, wherein the first time protocol stack circuit communicates with the first node based on the first time protocol profile to obtain first synchronization information and second synchronization information;
a servo circuit coupled to the phase-locked loop circuit, the counter and the first time protocol stack circuit, wherein the servo circuit calculates a time delay according to the first synchronization information and corrects the system operating time according to the time delay to generate a corrected system operating time, wherein the servo circuit calculates a frequency drift according to the first synchronization information and the second synchronization information and corrects the clock signal according to the frequency drift to generate a corrected clock signal; [[and]]
a second time protocol stack circuit coupled to the servo circuit and the second node, wherein the second time protocol stack circuit communicates with the second node based on the second time protocol profile, so as to provide the second node with third  and the corrected clock signal.
2. (Canceled)
3. (Currently amended) The synchronization device according to claim [[2]]1, wherein the first synchronization information comprises a first timing and a second timing, wherein the synchronization device further comprises:
a first packet filter circuit coupled to the first time protocol stack circuit; and
a first timestamp fetch circuit coupled to the first packet filter circuit and the servo circuit,
wherein the first time protocol stack circuit receives a first packet from the first node through the first packet filter circuit, wherein the first packet comprises the first timing when the first node transmits the first packet,
wherein the first timestamp fetch circuit fetches the second timing in response to the first packet filter circuit receiving the first packet at the second timing.
4. (Original) The synchronization device according to claim 3, wherein the first synchronization information further comprises a third timing and a fourth timing, 
wherein the first time protocol stack circuit transmits a second packet corresponding to the first packet to the first node through the first packet filter circuit, 
wherein the first timestamp fetch circuit fetches the third timing in response to the first packet filter circuit transmitting the second packet at the third timing, 
wherein the first time protocol stack circuit receives a third packet from the first node through the first packet filter circuit, wherein the third packet comprises the fourth timing when the first node receives the second packet.
5. (Currently amended) The synchronization device according to claim [[2]] 1, wherein the third 
a second packet filter circuit coupled to the second time protocol stack circuit; and
a second timestamp fetch circuit coupled to the second packet filter circuit, the servo circuit, and the counter, 
wherein the second time protocol stack circuit transmits a fourth packet to the second node through the second packet filter circuit, wherein the second timestamp fetch circuit fetches the fifth timing in response to the second packet filter circuit transmitting the fourth packet at the fifth timing, wherein the fourth packet comprises the fifth timing, 
wherein the sixth timing is a timing when the second node receives the fourth packet.
6. (Currently amended) The synchronization device according to claim 5, wherein the third synchronization information further comprises a seventh timing and an eighth timing, 
wherein the second time protocol stack circuit receives a fifth packet from the second node through the second packet filter circuit, wherein the seventh timing is a timing when the second node transmits the fifth packet, 
wherein the second timestamp fetch circuit fetches the eighth timing in response to the second packet filter circuit receiving the fifth packet at the eighth timing, 
wherein the second time protocol stack circuit transmits a sixth packet corresponding to the fifth packet to the second node through the second packet filter circuit, wherein the sixth packet comprises the eighth timing.
7. (Original) The synchronization device according to claim 4, wherein the servo circuit calculates a first difference between the second timing and the first timing, calculates a second difference between the fourth timing and the third timing, and calculates an average of the first difference and the second difference to obtain the time delay.
8. (Original) The synchronization device according to claim 7, wherein the servo circuit calculates a third difference between the first difference and the time delay to obtain a clock offset, wherein the servo circuit corrects the system operating time according to the clock offset to generate the corrected system operating time.
9. (Original) The synchronization device according to claim 1, wherein the first time protocol profile corresponds to a first profile of the precision time protocol (PTP), and the second time protocol profile corresponds to a second profile of the precision time protocol (PTP), wherein the first profile is different from the second profile.
10. (Currently amended) A synchronization method adapted to synchronize a first node and a second node, wherein the first node supports a first time protocol profile, and the second node supports a second time protocol profile, wherein the synchronization method comprises:
providing a system operating time by a counter;
providing a clock signal by a phase-locked loop circuit;
communicating with the first node based on the first time protocol profile to obtain first synchronization information and second synchronization information;
calculating a time delay according to the first synchronization information, and correcting the system operating time according to the time delay to generate corrected system operating time;
calculating a frequency drift according to the first synchronization information and the second synchronization, and correcting the clock signal according to the frequency drift to generate a corrected clock signal; and
communicating with the second node based on the second time protocol profile, so as to provide the second node with third synchronization information according to the corrected system operating time and the corrected clock signal.

Allowable Subject Matter
2. 	Claims 1, 3-10 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a method of a synchronization device  that  is capable of synchronizing multiple nodes adopting different time protocol profiles according to a corrected system operating time. 
	The Applicants independent claim 1 recites, inter alia a  synchronization device adapted to synchronize a first node and a second node, wherein the first node supports a first time protocol profile, and the second node supports a second time protocol profile, wherein the synchronization device comprises:
a counter providing a system operating time;
a phase-locked loop circuit providing a clock signal;
a first time protocol stack circuit coupled to the first node, wherein the first time protocol stack circuit communicates with the first node based on the first time protocol profile to obtain first synchronization information and second synchronization information;
a servo circuit coupled to the phase-locked loop circuit, the counter and the first time protocol stack circuit, wherein the servo circuit calculates a time delay according to the first synchronization information and corrects the system operating time according to the time delay to generate a corrected system operating time, wherein the servo circuit calculates a frequency drift according to the first synchronization information and the second synchronization information and corrects the clock signal according to the frequency drift to generate a corrected clock signal; [[and]]
a second time protocol stack circuit coupled to the servo circuit and the second node, wherein the second time protocol stack circuit communicates with the second node based on the second time protocol profile, so as to provide the second node with third  and the corrected clock signal.

The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claims 1 and 10 prior art Aweya et al. [US 20150071309 A1] discloses in para  [0058] Fig. 14 and Fig. 15, Phase-Locked Loop 31: This module represents a servo control function that disciplines the local clock 5 to bring its output (frequency or time) into alignment with the master's 4. The servo control function is generally present in all clock recovery mechanisms.
Also in para [0064] The filtering behavior of the PLL 31 is equivalent to an "averaging" process where the time constant represents the duration over which the averaging is performed. The PLL cut-off frequency and time-constant have a reciprocal relationship and are equivalent descriptors of the low-pass filtering action.
The prior art Takahashi [US 20210397211 A1] Fig. 6, [0084] The PTP slave 300 further includes a slave time generation unit 306, an offset time generation unit 307, and a servo control unit 308. The slave time generation unit 306, the offset time generation unit 307, and the servo control unit 308 generate a master time in cooperation with one another. A function relating to generation of the master time is a content recommended by IEEE1558v2. Thus, detailed description herein is omitted. A configuration of the servo control unit 308 is left to a user on the recommendation of IEEE1558v2. In the present example embodiment, the servo control unit 308 has a function of suppressing an event referred to as a time jump by performing feedback control when there is a time jump due to a PTP master or other network load variations.
However, combination of prior arts does not teach Aweya and Takahashi does not teach 
wherein the servo circuit calculates a frequency drift according to the first synchronization information and the second synchronization information and corrects the clock signal according to the frequency drift to generate a corrected clock signal;
Therefore, the claim 2 with its respective dependent would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Therefore, the claims 1 and 10 are allowed for these above reasons. The respective dependent claims of independent claim 1 also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarda [US 11088819 B1] Secondary phase compensation assist for PLL IO delay
Seethamraju [US 20190379475 A1] Synchronizing Update of Time of Day Counters Using Time Stamp Exchange Over A Control Plane
Leong et al. [US 20190319729 A1] Techniques For Determining Timestamp Inaccuracies In A Transceiver
Spijker [US 9369270 B1] Dual-coupled phase-locked loops for clock and packet-based synchronization
Chapman et al. [US 20120300859 A1] Precision Timing in a Data Over Cable Service Interface Specification (DOCSIS) System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413